The plaintiff in error, E.E. Hampton, was convicted in the municipal criminal court of the city of Tulsa on a charge that he did have in his possession one gallon of corn whisky with intent to violate the prohibitory liquor laws of the state. Upon his trial the jury returned a verdict finding him guilty and fixing his punishment at confinement for 90 days in the county jail and a fine of $250. From the judgment rendered in accordance with the verdict an appeal *Page 287 
was taken by filing in this court on May 22, 1923, a petition in error with case-made. No brief has been filed and no appearance made on behalf of the appellant in this court. An examination of the record discloses that it fails to contain a copy of the judgment and sentence. Evidently this appeal has been abandoned. The appeal herein is therefore dismissed, and the cause remanded to the trial court, with direction to carry its judgment and sentence into execution.